SENTENCIA
En el presente recurso, el tribunal de instancia rehusó anotar la rebeldía a una codemandada que, emplazada conforme a derecho, no había presentado alegación respon-siva alguna en el pleito. La parte demandante peticionaria sostiene que, conforme a la Regla 45 de Procedimiento Civil, 32 L.P.R.A. Ap. III, el tribunal debió anotar la rebeldía a dicha codemandada. A continuación resumiremos los he-chos que dieron base a esta determinación.
El 29 de septiembre de 1993, la compañía Scorpio Recycling, Inc. y otros presentaron una demanda en cobro de dinero y daños y perjuicios contra el Sr. José Mejías, *327Puerto Rico Krans Agency y otros.(1) Un día después de presentada la demanda, se diligenció el emplazamiento de la codemandada Puerto Rico Krans Agency a través del Sr. Hirám Sánchez. Al recibir el emplazamiento, el señor Sán-chez lo suscribió y alegó ser Gerente de Administración y Finanzas de la compañía demandada.
El 9 de diciembre de 1993 la parte demandante solicitó al tribunal que se anotase la rebeldía a la codemandada Puerto Rico Krans Agency. Alegó que dicha codemandada no había comparecido al pleito a pesar de haber transcu-rrido setenta (70) días desde su emplazamiento. Mediante una orden dictada a los efectos, el tribunal de instancia denegó la solicitud de la demandante y resolvió lo si-guiente:
El Tribunal no sabe la naturaleza de la personalidad de Puerto Rico Krans Agency, si en realidad tiene o no personalidad jurí-dica y si la persona servida con el emplazamiento tiene o no autoridad para recibir emplazamientos.
Oportunamente, la parte demandante solicitó una re-consideración, la cual, “en el uso de la discre[c]i[ó]n del Tribunal”, fue declarada no ha lugar.
Inconforme con dicha determinación, acude ante nos la parte demandante Scorpio Recycling, Inc. y hace los seña-lamientos de error siguientes:
...Cometió craso error de derecho el Honorable Tribunal de Instancia al no anotar la rebeldía de la codemandada Puerto Rico Krans Agency habiendo cumplido Scorpio con todos los requisitos de la Regla 45.1 de las de Procedimiento Civil en violación de las disposiciones de dicha Regla así como de las garantías del Debido Proceso garantizado por el Artículo II, Sección 7 de la Constitución del Estado Libre Asociado de Puerto Rico y la Decimocuarta Enmienda de la Constitución de los Estados Unidos.
*328...Cometió craso error de derecho el Honorable Tribunal de Instancia al no ordenar una vista según dispone la Regla 45.2(b) de las de Procedimiento Civil para determinar la cuan-tía de la sentencia que deba dictarse en rebeldía.
Cometió craso error de derecho el Honorable Tribunal de Ins-tancia al no reconsiderar su Resolución de 15 de diciembre de 1993.
El 30 de marzo de 1994 ordenamos a la demandada re-currida que mostrara causa por la cual no deberíamos ex-pedir el recurso presentado, revocar la resolución emitida por el foro de instancia el 15 de diciembre de 1993 y anotar la rebeldía.
El 29 de abril de 1994 los peticionarios presentaron una moción informativa acompañada de dos (2) mociones pre-sentadas ante el foro de instancia. Una de éstas es una comparecencia especial en la cual se le informa al tribunal que “Puerto Rico Krans Agency no tiene personalidad jurí-dica [y que, por ende,] el emplazamiento realizado el 30 de septiembre de 1993, a través de la persona del señor Hiram Sánche[z] no surte efecto legal ...”. La otra es una oposición de la parte demandante a esta alegación. Los de-mandantes alegan que “Puerto Rico Krans Agency es una ‘DBA’ de Adolfo Krans & Asociados, una corporación debi-damente inscrita en el Departamento de Estado”. Conti-nuaron alegando que, “[c]ontrario a lo alegado por la code-mandada, no existe defecto alguno relacionado a la validez del emplazamiento. Adolfo Krans & Asociados realizó ne-gocios con la demandante bajo el nombre de Puerto Rico Krans Agency y una vez se le emplazó bajo ese nombre fue debidamente emplazada. En otras palabras, cuando em-plazamos a Puerto Rico Krans Agency al que realmente se emplazó fue a Adolfo Krans & Asociados y si había algún error en el nombre lo debieron haber alegado en la contes-tación a la demanda(Enfasis en el original.)
Evaluado el recurso presentado a la luz de la informa-ción sometida por los peticionarios, procede confirmar la determinación del foro de instancia. La corporación *329Adolfo Krans & Asociados, haciendo negocios como Puerto Rico Krans Agency, no ha sido demandada; por lo tanto, el emplazamiento hecho a través del señor Sánchez no pudo tener el efecto de convertirla en demandada y traerla váli-damente ante el tribunal. No procedía la anotación de rebeldía.
Por todo lo antes expuesto, se expide el auto solicitado y se dicta sentencia confirmando la resolución del foro de ins-tancia negándose a anotar la rebeldía a la codemandada Puerto Rico Krans Agency.
Así lo pronunció, manda el Tribunal y certifica el señor Secretario General. Los Jueces Asociados Señores Negrón García y Hernández Denton no intervinieron. El Juez Aso-ciado Señor Rebollo López concurrió con el resultado me-diante opinión escrita.
(Fdo.) Francisco R. Agrait Lladó

Secretario General

— O —

 En esencia, en dicha demanda se alegó, entre otras cosas, que la codeman-dada Puerto Rico Krans Agency se apropió ilegalmente de unos fondos pertenecien-tes a la parte demandante; esto mediante el endoso fraudulento de unos cheques con el fin de realizar débitos automáticos de la cuenta de banco de los demandantes.